Adams, J.
The two orders of the supervisors should be construed together. In the first, the supervisors fix the salary *252at $1500, and provide that the fees shall apply on it. In the second, they fix the salary at $1400, and say nothing about fees. Upon the defendant’s re-election, if the hoard of supervisors intended to reduce his salary, they should have done so by tbe use of words reasonably clear, and free from doubt and ambiguity. Tet if we are to put upon them the construction for which the plaintiff contends, we must say that they are not only not free from ambiguity, but well calculated to mislead and deceive tbe defendant. We are not prepared to bold, therefore, that his salary was reduced, looking at tlie said orders alone. . But tbe defendant shows that lie asked for an increase, and tliat a certain amount be given him in addition to fees. As tbe supervisors made no response .to his application, but fixed the salary at a less amount than before given, we are of the opinion that he was justified in believing that he was to receive the fees in addition.
We may observe further, that the whole amount per annum which the auditor received, including fees, was only $1756.18. It is not so much more than he received daring his first term, considering his additional knowledge and experience, as to render it improbable that.the supervisors intended to increase his compensation that much.
Reversed.